United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 95-1520                                  September Term, 1999

Exxon Company, U.S.A., 
               Petitioner
     v.

Federal Energy Regulatory Commission, et al.,
               Respondents
               
Tesoro Alaska Petroleum Company, et al.,
               Intervenors
               

Consolidated with 96-1078, 96-1464, 97-1733, 98-1005


                                
           On Petitions for Review of an Order of the
              Federal Energy Regulatory Commission
                                
                                
                                
     Before: Ginsburg, Sentelle and Randolph, Circuit Judges.

                            O R D E R

     It is ORDERED by the Court, sua sponte, that the opinion in the above cases filed on July
13, 1999, be amended as follows:

          Page 2, second line from bottom:  Replace "carriers" with "shippers."

          Page 3, eighth line from bottom:  Replace "they" with "the shippers."

          Page 30, fourth line:  Parenthetical should read:  ("It is clear . . . that in denying a
refund in this case the Commission also considered the practical consequences and the purpose of
the Act; hence we are required to uphold its exercise of discretionary power.")

                                        Per curiam
FOR THE COURT:
Mark J. Langer, Clerk

Filed on October 5, 1999